Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered December 9, 2005, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the County Court’s review of the presentence report provided a sufficient basis for the court to depart from the original sentencing promise (see People v Schultz, 73 NY2d 757 [1988]; People v Wood, 207 AD2d 1001 [1994]; People v Richards, 158 AD2d 627 [1990]). Since the court placed its reasons for departing from the original promise on the record, and the defendant was given an opportunity to withdraw his plea, which he declined, he was not entitled to specific performance of the original sentencing agreement (see People v Jones, 287 AD2d 741 [2001]). Rivera, J.E, Lifson, Miller, Garni and Eng, JJ., concur.